Citation Nr: 9919260	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  94-20 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 (formerly § 351) for death 
resulting from Department of Veterans Affairs medical 
treatment.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran, who had active service from March to November 
1946, died in July 1993.  This case originally came before 
the Board of Veterans' Appeals (Board) on appeal of a May 
1995 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
which denied entitlement to Dependency and Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1151 
for the veteran's death alleged to be the result of VA 
medical treatment.  The Board remanded the case in March 1996 
for additional development; when the RO returned the case to 
the Board for appellate review it was discovered that the 
first of the two claims folders was missing.  The Board 
remanded the case in May 1998 for the RO to locate the 
missing file, or in the alternative, to reconstruct the 
missing file.  However, the RO was unable to do so and 
returned the case to the Board for review based on the 
evidence now of record.


FINDINGS OF FACT

1.  The veteran died in July 1993 in a VA medical facility.  
The cause of death was listed as hepatic encephalopathy; no 
secondary or underlying causes were listed.  

2.  At the time of the veteran's death, non-service-connected 
pension benefits with aid and attendance had been established 
based on clinical diagnoses of hypertensive heart disease 
(60%); anxiety (30%); rheumatoid arthritis (20%); radial 
neuritis (20%).  He was also non-service-connected for 
ulcerative colitis, status post total colectomy and permanent 
ileostomy.  

3.  The veteran underwent a Billroth I procedure in a VA 
hospital in 1989 and subsequently developed signs of dumping 
syndrome.  

4.  The veteran was admitted to a VA medical facility twice 
in July 1993 for treatment of his hepatic encephalopathy 
secondary to his end-stage liver disease (ESLD).  

5.  There is no competent evidence that the veteran's death 
was caused, hastened, or materially or substantially 
contributed to by a disability incurred in or aggravated by 
active service.

6. There is no medical evidence of a nexus between VA medical 
treatment afforded the veteran and his death.

7.  The veteran's death was not caused by, or hastened by, 
the July 1993 VA hospitalizations.  

8.  Nor was the veteran's death the result of additional 
disability resulting from disease or injury, or aggravation 
of an existing disease or injury, sustained as a result of VA 
hospitalization, medical or surgical treatment or examination 
rendered in association with the 1989 Billroth I surgery.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1151.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking VA dependency and indemnity 
compensation benefits for the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151.  The Board 
notes that effective October 1, 1997, 38 U.S.C.A. § 1151 was 
amended such that negligence by the VA would generally have 
to be shown for a claimant to obtain compensation under the 
statute.  This amendment, however, does not apply to cases 
filed prior to the effective date of October 1, 1997.  Pub. 
L. No. 104- 204, § 422(a)-(c) (1996).  See Brown v. Gardner, 
115 S. Ct. 552 (1994).  As this claim was filed prior to the 
effective date, the former statute must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (in the present 
case, the former statute, as discussed below, is more 
favorable to the appellant).

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151.

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,...  (3) Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment... properly 
administered....."Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the....medical or 
surgical treatment administered.

In this case, the appellant is seeking DIC benefits under the 
provisions of 38 U.S.C.A. § 1151, based on what she believes 
to have been "negligence" (carelessness, lack of proper 
skill, errors in judgment, etc.) on the part of VA doctors in 
failing to diagnose and properly treat the veteran's fatal 
liver condition.  It has also been alleged that the 
development of dumping syndrome by the veteran subsequent his 
undergoing a Billroth I procedure at a VA hospital in 1989 
played a role in his demise.  Therefore, in order for such 
benefits to be granted, competent evidence must demonstrate a 
relationship, or nexus, between the veteran's death and VA 
medical treatment.

The threshold question with regard to any claim for benefits 
is whether it is well-grounded under 38 U.S.C.A. § 5107(a).  
A well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The initial burden is on 
the person who submits a claim to present evidence that it is 
well-grounded.  If such evidence is not submitted, there is 
no VA duty to assist the appellant in developing facts 
pertinent to the claim.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has said 
that the statutory "duty to assist" under 38 U.S.C.A. 
§ 5107(a) does not arise until there is a well-grounded 
claim.  Grivois v. Brown, 6 Vet. App. 136 (1994); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  For a claim to be well-
grounded, there must be more than just an allegation; a 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  See also Caluza v. Brown, 
7 Vet. App. 498 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant.

Thus, while the appellant is not required to show fault or 
negligence in medical treatment in a claim filed prior to 
October 1, 1997, she still has the burden of submitting 
cognizable evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible or 
capable of substantiation, i.e., well-grounded.  That is, the 
appellant must submit competent evidence of additional 
disability or death which came as the result of VA treatment.  
38 U.S.C.A. § 5107(a). 

A letter from the RO to the veteran dated in December 1992 
stated that the veteran had been awarded non-service-
connected pension, effective in March 1957, and that he had 
been judged entitled to special monthly pension based on need 
for aid and attendance since September 1978.  His rated non-
service-connected medical conditions were listed as 
hypertensive heart disease (60%); anxiety (30%); rheumatoid 
arthritis (20%); radial neuritis (20%).  He was also noted to 
be non-service-connected for ulcerative colitis, status post 
total colectomy and permanent ileostomy.

The medical evidence of record contains a death certificate 
which indicates that the veteran died in July 1993.  The 
cause of death was listed as hepatic encephalopathy; no 
secondary or underlying causes were listed.  The veteran died 
in a VA medical facility.  

Review of the medical evidence of record reveals that the 
appellant had been diagnosed with dumping syndrome subsequent 
to the 1989 Billroth I surgery.  In June 1991, he also had a 
history of primary sclerosing cholangitis with portal 
hypertension and ileal varices.  By January 1992, it was 
determined that the veteran was not a candidate for a liver 
transplant.  Since he was a poor surgical risk, a transvenous 
intrahepatic portal shunt (TIPS) was recommended.  This was 
performed at a VA facility in February 1992.  A dietitian 
note dated in that month indicated that the veteran reported 
that he occasionally had dumping syndrome with dietary 
indiscretion.  Fried or fatty meats did cause problems and it 
was noted that the veteran was aware of what foods caused the 
problems, but sometime chose to eat the food anyway and 
suffer the consequences.  

By May 1992, the veteran was complaining of increasing 
weakness and periods of confusion.  He was noted to have had 
some hypoglycemic episodes.  The veteran was hospitalized in 
early June of 1992 for ammonia intoxication secondary to 
hepatic failure; he also was diagnosed with hypoglycemia 
secondary to liver failure.  The ammonia intoxication was 
resolved with the use of Lactulose, as noted in the July 1992 
TIPS follow-up discharge summary.  The veteran was admitted 
in September 1992 for encephalopathy; he was again noted to 
suffer from hypoglycemia secondary to his liver failure.  He 
complained of generalized malaise and confusion at that time.  
The confusion was improved with conservative therapy.  

In March 1993, the veteran was hospitalized for treatment of 
pancreatitis; this was diagnosed after he sought treatment 
for complaints of increasing abdominal pain, nausea and 
vomiting.  In early July 1993, the veteran was hospitalized 
for four days for mild hepatic encephalopathy.  A chest x-ray 
showed some mild changes consistent with congestive heart 
failure.  The hepatic encephalopathy was treated with 
Lactulose, with marked improvement in his symptoms.  The 
veteran was also treated for peripheral edema and was 
diagnosed with ESLD.  In addition, he was noted to have had 
hypoglycemia secondary to his liver disease that was resolved 
by means of small feedings around the clock.

The veteran was admitted to a VA facility six days later; he 
presented to the ER with complaints of increasing confusion 
and increased lower extremity swelling.  After admission, he 
complained of increased abdominal pain; the pain was treated 
with medication.  Acute onset of lethargy was noted and 
bedside testing demonstrated a low glucose level that was 
treated with no improvement in the veteran's mental status.  
Subsequently the veteran was determined to have severe 
hepatic encephalopathy with evidence of hypoxia.  Lactulose 
was administered to treat the encephalopathy, but the veteran 
went into respiratory arrest and he was pronounced dead the 
next morning.  The chart reflects that two hours before the 
veteran died, his son was noted to have stated that the 
veteran had expressed several times that he did not want 
extraordinary measures taken to resuscitate him.  A note one 
hour later indicates that the family had been contacted and 
notified of the poor prognosis.  It was also noted that the 
veteran had stated in the past that he did not want heroic 
measures taken.  He was described at that time as having the 
picture of an encephalopathic coma.  Shortly thereafter the 
absence of pulse or respiration was noted; a Code Blue was 
called and then canceled - the veteran was pronounced dead 
five minutes later.  

An autopsy was performed.  The major pathologic findings in 
the liver were consistent with the clinical presentation of 
end-stage liver disease which "most probably led to hepatic 
encephalopathy and his demise."  Hepatic encephalopathy was 
noted to be a feature of acute and chronic liver failure.  
Four theories of the genesis of the central nervous system 
manifestations which are the functional result of hepatic 
encephalopathy were discussed in the autopsy report.

The veteran's medical records were reviewed by three VA 
medical specialists in March and April of 1997.  One reviewer 
discussed the role of hypoglycemia in the veteran's demise.  
The causes of hypoglycemia were noted to be many, with one 
being when a liver is depleted of glucagon or is so severely 
damaged that it cannot store glucagon anymore.  The reviewer 
noted that the veteran's terminal hospitalization low glucose 
level was replenished with no improvement in his mental 
status and normal glucose level on recheck.  This reviewer 
stated that the cause of the veteran's death was ESLD and 
hepatic encephalopathy and opined that no endocrine problem 
could be suspected.  

The second reviewer analyzed the veteran's medical records 
for possible cardiac causes related to the veteran's death.  
This reviewer stated that the autopsy report did not reveal 
any significant atherosclerotic coronary artery disease or 
significant myocardial damage.  The reviewer also stated that 
there was no significant data of record to corroborate a 
reported myocardial infarction in 1966 or 1968.  The reviewer 
stated that the cause of death for the veteran was ESLD with 
hepatic encephalopathy and with no evidence of myocardial 
infarction or cardiac arrhythmias implicated as causes of 
death.  He also opined that no endocrine disorder could be 
implicated as a cause of the veteran's death.

An extensive review was provided by a gastroenterologist.  
This reviewer specifically addressed the question of whether 
the presence of dumping syndrome had any role in the 
veteran's demise; the veteran had developed dumping syndrome 
after he underwent a Billroth I surgery at a VA facility in 
1989 (as noted in the veteran's written statement dated July 
8, 1993).  This VA physician opined that the dumping syndrome 
did not play a role in the veteran's demise because the 
clinical findings associated with the terminal 
hospitalization clearly support finding hepatic 
encephalopathy to be the cause of death.  The physician also 
opined that the dumping syndrome had no effect on the 
worsening of the veteran's liver disease and that said liver 
disease progressed from the chronic disease state to the end-
stage state.  He pointed to the autopsy findings of fibrosis 
and cirrhosis of the liver as supporting this conclusion.  
This VA physician also stated that the autopsy report 
provided no evidence of cardiac scar tissue or thrombus or 
coronary artery disease and that the veteran's fluid overload 
state was more likely due to his ESLD and portal hypertension 
than to congestive heart failure.  

This VA physician also noted that it appeared from the 
evidence of record that it was the express wishes of the 
family speaking for the veteran that no heroic measures be 
taken.  Furthermore, the doctor opined that, considering the 
condition of the liver as shown by the autopsy, the veteran's 
liver function test results and the evidence of his declining 
renal function, the veteran would have suffered imminent 
death regardless of whether or not aggressive measures were 
taken at the time of his death.  The physician therefore 
concluded that the primary cause of the veteran's death was 
liver disease and subsequent hepatic encephalopathy and that 
any other conditions, including fluid overload, were 
secondary to the liver disease.

The arguments as expressed by the appellant and her son, 
while undoubtedly sincere, do not represent competent 
evidence because there is no indication that they have the 
medical training, expertise, or diagnostic ability to 
competently link the veteran's VA treatment with his 
unfortunate demise.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  Furthermore, there is no competent medical evidence 
to refute the VA reviewers' expert opinions that hepatic 
encephalopathy secondary to ESLD caused the veteran's death, 
that the dumping syndrome did not worsen the veteran's liver 
disease and that the veteran would have died imminently 
regardless of whether or not aggressive measures of 
resuscitation had been employed on the day of death.  The 
appellant has supplied no competent medical evidence that the 
care and treatment the veteran received at any VA hospital 
had anything to do with the cause of the veteran's death or 
that said care and treatment did contribute substantially to 
the veteran's death. 

The Board notes that the applicable regulation does not 
require negligence, fault or accident as a prerequisite to 
the grant of DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1151.  See Brown v. Gardner, 115 S. Ct. 552 
(1994).  However, governing criteria applicable to the 
disposition of this appeal still require an evidentiary 
showing that the veteran's death resulted from VA treatment.  
In this case, the appellant has provided no competent medical 
evidence, except the expression of her opinions contained in 
her written statements, and those of her representative and 
son, to establish that the veteran's death was caused by the 
treatment he received during his final hospitalization at a 
VA medical facility or during any treatment related to the 
1989 Billroth I procedure.  There is no competent medical 
evidence of record to contradict the March and April 1998 
expert medical opinions that the cause of death was the 
progression of his chronic liver disease to ESLD with 
resultant hepatic encephalopathy and other secondary 
conditions.

Based on the evidence of record, the Board finds that there 
was no additional disability due to VA treatment that was a 
significant factor in the events leading to death.  As was 
noted previously, the veteran was suffering from progressive 
liver disease for several years prior to his death; he had 
been treated for bouts of hepatic encephalopathy in the year 
prior to his death.  The fact that the veteran developed 
fatal hepatic encephalopathy has not been shown to be due to 
any treatment he was afforded by VA, including the 1989 
Billroth I procedure.  The development of ESLD with hepatic 
encephalopathy has not been causally related to any aspect of 
the veteran's treatment by VA from January 1989 to the date 
of his death in July 1993.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim of entitlement to service 
connection for dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1151 on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well-grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the [appellant] solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its July 1995 rating decision and in its May 
1997 Supplemental Statement of the Case (SSOC) in which the 
appellant was informed that the medical evidence of record 
was negative for any clinical evidence that the veteran's 
demise was due to any aspect of VA medical treatment, 
including a disability developed as a result of VA treatment.  
Thus, the Board concludes that the notice required in 
Robinette has been satisfied.  

Moreover, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make these 
claims "plausible."  Simply stated, there is absolutely no 
evidence whatsoever, other than the appellant's 
uncorroborated allegations, to show that her claim is at 
least "plausible...or capable of substantiation" within the 
meaning of 38 U.S.C.A. § 5107(a).  See e.g., Black v. Brown, 
10 Vet. App. 279, 284 (1997).  The Court has been quite clear 
in holding that, lay hypothesizing, particularly in the 
absence of any supporting medical evidence, is to be avoided 
and cannot constitute competent evidence in support of a 
claim.  Hyder v. Derwinski, 1 Vet. App. 221, 224 (1991).  
Since the appellant has not satisfied her burden of 
submitting evidence sufficient to show that her claim is 
well-grounded, VA is under no duty to assist her in 
developing the facts pertinent to her claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  Furthermore, the Board is 
aware of no circumstances in this case that would put VA on 
notice that any additional relevant evidence may exist that, 
if obtained, would well-ground the appellant's claim for DIC 
benefits.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

Lastly, as the evidence needed to well ground this claim is 
essentially similar to that needed to allow the claim, the 
appellant has been informed as to what is needed.  Thus there 
is prejudice in the Board entering a decision on the subissue 
of whether the claim was well-grounded.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Since the appellant has failed to present competent medical 
evidence that her claim is plausible, that is, she has failed 
to present medical evidence that links the veteran's death to 
any aspect of his medical treatment between January 1989 and 
July 1993, the claim for DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 must be denied as not well-
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995). 


ORDER

The appellant's claim for DIC benefits pursuant to 
38 U.S.C.A. § 1151 is denied. 



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

